Citation Nr: 1454255	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-11 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder variously diagnosed, to include hypertension.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to the service-connected disability.

3.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a left knee disorder.

4.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for a lumbar spine disorder, to include as secondary to the left knee disorder.

5.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral ankle disorders.

6.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.

7.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for the residuals of acute viral hepatitis.

8.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for infection with the hepatitis C virus (HCV).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1976 to June 1977.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2013, a videoconference hearing was held between San Antonio, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the case for additional development in January 2014.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression (including on a secondary basis), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

In addition, based on a February 2013 letter from the Veteran, it is unclear from the record whether or not he received the November 2012 Statement of the Case (SOC) that addressed two increased rating issues.  That matter is also referred to the AOJ.

The issues being remanded are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's hypertension had its onset during his military service.

2.  The preponderance of the evidence is against a finding that the appellant has had any chronic cardiac disorder other than hypertension at any time during the appeal period. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for any chronic cardiac disorder other than hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to service connection for cardiac disorders variously diagnosed, to include hypertension.  The Board notes that the RO, in a rating decision issued in February 2014, granted service connection for hypertension.  However, the August 2014 Supplemental Statement of the Case (SSOC) lists the issue on appeal as including hypertension and indicates that hypertension was "erroneously addressed in the Rating Decision dated February 18, 2014."  In order to eliminate any confusion on the matter, the Board will address both hypertension and other cardiac disorders in the decision below.

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not alleged any prejudicial or harmful error in VA notice, and the Board finds that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The appellant's service department, Social Security Administration (SSA) and VA treatment records are all maintained in the VA paperless claims processing system.  The appellant was afforded a VA medical examination in July 2014.  

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The July 2014 examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical history.  The Board finds that the examination report was sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly conducted.  It is not shown that the VA examiner failed to address the clinical significance of the appellant's claimed cardiac disorders.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO obtained copies of the appellant's VA medical treatment records and of his SSA records.  The RO also arranged for examination of the appellant as directed by the January 2014 Board remand.  Therefore, substantial compliance has been achieved.

The appellant was duly afforded the opportunity to produce additional evidence to support his cardiac claim.  Thus, the Board determines that the evidentiary record is adequate.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claim for service connection on appeal herein adjudicated have been accomplished.

II.  Merits of the Claim

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under VA regulations, the term hypertension means that the diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm/Hg or greater with a diastolic blood pressure of less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

The service treatment records do not show diagnoses or treatment for hypertension for VA purposes.  However, VA treatment records dated more than one year after the appellant's June 1977 service separation show diagnoses and treatment for hypertension; accordingly, a current diagnosis of hypertension is of record. 

The appellant was afforded a VA medical examination in July 2014.  The examining physician opined that the appellant's hypertension was manifested during his active service.  Noting several significant blood pressure readings taken during service (including a normal reading in August 1976, but an elevated reading of 118/88 in January 1977, and readings of 130/90, 124/90 and 140/94 in April 1977), the VA examiner stated that these were the first manifestations of the appellant's current hypertension.  While recognizing that these readings did not satisfy VA's definition of hypertension according to the pertinent regulations, the examiner noted that the appellant's blood pressure readings in service met the current medical guidelines for pre-hypertension and hypertension. 

The Board finds that the July 2014 VA examiner opinion is sufficiently probative on which to base a grant of service connection for hypertension.  Indeed, even if the documented elevated blood pressure readings do not satisfy the VA regulations for hypertension, it is clear that the July 2014 VA examiner found that the documented in-service readings constituted the onset of the disease process that was ultimately diagnosed as hypertension.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for hypertension is warranted. 

Turning to the matter of all other cardiac disorders other than hypertension, review of the appellant's VA treatment records dated between 2005 and the present does not reveal any cardiac diagnosis other than hypertension.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  While there are notations relating to hypertrophic cardiomyopathy and a heart murmur in the appellant's service medical treatment records, nothing in the evidence of record indicates that any chronic cardiac disorder has existed at any time during the appeal period.  

Even though the appellant was described as having a murmur and hypertrophic cardiomyopathy in service, he does not currently have any diagnosed chronic cardiac disorder other than hypertension as demonstrated by a review of his VA treatment records from the last 10 years and by the July 2014 VA medical examination.  Therefore the appellant does not have a current chronic cardiac disorder other than hypertension.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

None of the medical evidence of record establishes that the appellant had a chronic cardiac disorder other than hypertension at any point during the pendency of the claim.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of a present chronic cardiac disorder other than hypertension, service connection is not warranted. 


ORDER

Service connection for hypertension is granted.

Service connection for any cardiac disorder other than hypertension is denied.


REMAND

When this case was previously before the Board, the RO had declined to reopen the claim of entitlement to service connection for gastrointestinal disorders.  The Board's January 2014 decision reopened that claim.  However, the February 2014 notice letter to the appellant informed him that he needed to submit new and material evidence as to this claim.  In addition, there was no mention in that letter of the six other claims that are new and material evidence claims.  On remand, proper notice must be provided to the appellant.

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2014 Board remand directed the AOJ to obtain Office of Personnel Management (OPM) records relating to the appellant's status as a federal employee due to physical inability to perform his duties.  While the AOJ asked the appellant to identify his place of employment, that information was already included in his VA treatment records.  These records indicate that the appellant used to work at Brooke Army Medical Center and that he last worked there in November 2012.

VA is, therefore, on notice of records that may be probative to the claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding OPM disability records and VA treatment records should be obtained and associated with the claims file.

The January 2014 Board remand directed the RO to obtain a medical opinion that included a discussion of the appellant's reports that he had received treatment for ulcers from 1978 to the present.  However, the July 2014 VA medical opinion of record does not address this.  On remand, this omission must be rectified.

Finally, the January 2014 remand directed that the AOJ's readjudication of the claims must be accomplished with application of all appropriate legal theories, including all theories of service connection (direct, presumptive, aggravation, and secondary) and consideration of the need for new and material evidence where applicable.  However, it does not appear that the appellant's claims for service connection for a left knee disorder, a spine disorder, bilateral ankle disorders, bilateral hearing loss, residuals of acute viral hepatitis and hepatitis C infection were considered on a new and material evidence basis.  On remand, a new and material evidence analysis must be performed for each of these six claims.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Obtain all outstanding VA treatment records and associate them with the claims file.

3.  Contact the OPM to obtain all the medical records associated with the appellant's initial application for disability benefits in connection with his employment at Brooke Army Medical Center until November 2012, as well as any Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

4.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

5.  After completing any additional notification and/or development action deemed warranted by the record, obtain an addendum to the July 2014 VA medical report from the VA examiner or other appropriate physician if that examiner is unavailable.  

Based on the findings of the review of the medical evidence of record, as well as the appellant's statements, the physician must render an opinion concerning the nature and onset date of the claimed gastrointestinal pathology that addresses the reported onset and continuity of the Veteran's gastrointestinal symptomatology, to include treatment for ulcers from 1978 to the present.  If the physician rejects the Veteran's reports of symptomatology, the physician must provide a reason for doing so.

6.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical report.  If any report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, that report must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

7.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including all theories of service connection (direct, presumptive, aggravation, and secondary) and consideration of the need for new and material evidence where applicable.

8.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


